NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

AMIL LAMONT BARNES,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-619
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.

Amil Lamont Barnes, pro se.


PER CURIAM.

             Affirmed. See Mendenhall v. State, 48 So. 3d 740 (Fla. 2010); State v.

Maxwell, 682 So. 2d 83 (Fla. 1996); Lewis v. State, 177 So. 3d 64 (Fla. 2d DCA 2015);

McKenzie v. State, 31 So. 3d 275 (Fla. 2d DCA 2010); Johnson v. State, 149 So. 3d

727 (Fla. 5th DCA 2014).



KELLY, MORRIS, and BADALAMENTI, JJ., Concur.